DETAILED ACTION
The action is responsive to the amendment filed on 01/19/2021. Claims 1-20 are pending in the case. Claims 1, 15 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh).

As to claim 1, Huang discloses a method, comprising: 
evaluating an area of interest, of a user interface of a client device, wherein the area of interest comprises an image of an entity (“In another embodiment, the client device 104 may initiate an image search based on a search gesture of the user 102. For example, the user 102 may note an image in an 
identifying context associated with the area of interest based upon the identity of the entity, wherein the context is based upon the image (“At block 1608, a search query may be formulated based upon the region of content defined by the search gesture. The search query may be based on the content within the region and, possibly, context information, which is relevant to a search. The context information may include content proximate to the region of content, a paragraph having a portion thereof within the region of content, a sentence having a portion thereof within the region of content, a title of a document having a portion of the document within the region of content, a uniform resource locator where the displayed content is located, an application identifier of an application used to display the displayed content, metadata associated with the displayed content, and/or a geographic location of the client device performing the search,” Huang paragraph 0113; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the region of content or is part of the identified subject matter (e.g., a face, a landmark, a product, etc.). The client device 104 may then formulate a search query using the identified one or more objects and perform an image search for the user 102,” Huang paragraph 0104);
performing a search of content based upon the context (“At block 1610, a search using the search query may be automatically caused to be performed in response to completion of the search 
identifying a plurality of potential query search terms, comprising a first potential query search term and a second potential query search term, based upon the context (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900. Search entities are predetermined keywords that are representative of the search results.” Huang paragraph 0082); 
providing the first set of search results and the plurality of potential query search terms through the client device (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900,” Huang paragraph 0082; Huang Figure 8 search entities in text box displayed alongside search results); 
responsive to receiving a selection of the first potential query search term of the plurality of potential query search terms, filtering the first set of search results based upon the first potential query search term to generate a filtered set of search results (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); and
providing the filtered set of search results through the client device (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082).
However Huang does not appear to explicitly disclose:
an image of an entity performing an activity; and 
(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image.
Zadeh teaches:

(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image (“In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, identifying the context of the image by identifying the person in the image and the activity he/she is perfoming).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to identify an action being performed by a subject of a photo as taught by Zadeh. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.

As to claim 2, Huang as modified by Zadeh further discloses the method of claim 1, comprising: 
utilizing a visual effect to indicate the area of interest (“In response to detecting the search gesture, at 1606, a representation of the region of content defined by the search gesture may be displayed on the displayed content. The representation of the region of content may include a line enclosing the region of content, a highlighting view of the region of content, and/or a magnifying lens view of the region of content,” Huang paragraph 0112).

As to claim 3, Huang as modified by Zadeh further discloses the method of claim 2, comprising: 
receiving feedback associated with the identification of the area of interest based upon the visual effect (“At block 1614, the client device determines if the search query should be altered based on, for 
responsive to the feedback indicating an improper identification for the area of interest, adjusting the area of interest (“FIG. 5 illustrates another example technique of altering a scope of a search, in which the user 102 may alter a scope of the search by relocating the representation 302 defined by the search gesture to a new position on the displayed content. Specifically, the user 102 may input a relocation gesture 500 to relocate the representation 302 to a new location (shown in broken lines),” Huang paragraph 0078).

As to claim 7, Huang as modified by Zadeh further discloses the method of claim 1, the filtering the first set of search results comprising: 
adding the first potential query search term to a search query associated with the first set of search results (“For instance, in the illustrated example, the user may speak the command "Search For" and the input "New York" in order to refine the search query to include or emphasize the term New York,” Huang paragraph 0086).

As to claim 9, Huang as modified by Zadeh further discloses the method of claim 1, comprising: 
displaying an input box through a second user interface (Huang Figure 8 textbox); 
prompting a user to enter at least one of a keyword or a phrase associated with the context into the input box (“wherein the search-query input area comprises a text box in which a user can provide text used to search for content relevant thereto,” Huang claim 7); and 
responsive to at least one of the keyword or the phrase being entered into the text input box, utilizing at least one of the keyword or the phrase to perform a secondary search (“A query input area or a search-query input area, as used herein, refers to a search box or text box into which a user can input a query associated with content to be searched, for example, in a database. In embodiments, a query input area is associated with a search engine. In this regard, upon a user entering a query into the query input area, a particular search engine (e.g., Internet search engine) is utilized to perform a search,” Huang paragraph 0037).

As to claim 10, Huang as modified by Zadeh further discloses the method of claim 1, the filtered set of search results comprising at least one of: 
a news article (Huang Figure 8 “News), a user review, an electronic dictionary definition, an electronic encyclopedia entry, a route to a destination, a translation, a wide-area network search result, a local network search result, a local device search result (“The gesture-based search techniques may be used to search the Internet, local memory of the client device, or any other corpus of data,” Huang paragraph 0036), or contact information.

As to claim 11, Huang as modified by Zadeh further discloses the method of claim 1, the providing the filtered set of search results through the client device comprising: 
displaying the filtered set of search results through a second user interface (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); 
the method comprising: 
responsive to receiving a gesture, transitioning from the second user interface to the user interface (“At block 1618, the client device receives a hide or collapse gesture, such as that shown in FIG. 11, and hides or collapses the search results, which effectively returns the method 1600 to block 1602 to again display the original content of the application,” Huang paragraph 0116).

As to claim 12, Huang as modified by Zadeh further discloses the method of claim 1, comprising:
performing a the search based upon a user interest associated with the context to identify related content associated with the user interest (“The personal data 124 may include, but is not limited to, an address book, a contact list, a calendar, call logs, and/or current location data, such as global positioning system (GPS) data that is obtained by a GPS module (not shown) of the client device 104. The personal 

As to claim 13, Huang as modified by Zadeh further discloses the method of claim 12, comprising: 
evaluating a user profile associated with a user to identify the user interest associated with the context (“The personal data 124 may include, but is not limited to, an address book, a contact list, a calendar, call logs, and/or current location data, such as global positioning system (GPS) data that is obtained by a GPS module (not shown) of the client device 104. The personal data 124 may further include social data gathered from social networks, contacts, telephone logs, text message logs, affiliations and memberships of the user 102, and the like. As discussed above, before any personal information is used to formulate a search query, the user may be prompted whether he/she desires to share this information,” Huang paragraph 0066, using the personal data of the user (i.e., a user profile) to find the user’s interests).

As to claim 15, Huang discloses a system, comprising: 
a processor (Huang paragraph 106); and 
memory comprising processor-executable instructions that when executed by the processor cause the processor to implement a search component (“The memory 108 includes one or more program modules 114 and program data 115. In the illustrated example, the program modules 114 include any number of application(s) 116 that are capable of, among other things, displaying content to a user on a display of the client device 104,” Huang paragraph 0046) configured to: 
evaluate an area of interest of a first user interface of a client device, wherein the area of interest comprises an image of an entity (“In another embodiment, the client device 104 may initiate an image search based on a search gesture of the user 102. For example, the user 102 may note an image in an image processing application or a web page and want to perform a 
identify context associated with the area of interest based upon an identity of the entity, wherein the context is based upon the image (“At block 1608, a search query may be formulated based upon the region of content defined by the search gesture. The search query may be based on the content within the region and, possibly, context information, which is relevant to a search. The context information may include content proximate to the region of content, a paragraph having a portion thereof within the region of content, a sentence having a portion thereof within the region of content, a title of a document having a portion of the document within the region of content, a uniform resource locator where the displayed content is located, an application identifier of an application used to display the displayed content, metadata associated with the displayed content, and/or a geographic location of the client device performing the search.,” Huang paragraph 0113);
perform a search of content based upon the context (“At block 1610, a search using the search query may be automatically caused to be performed in response to completion of the search gesture,” Huang paragraph 0114) to identify a first set of search results (“At block 1612, search results are displayed on the display of the client device 104,” Huang paragraph 0114); 
identify a plurality of potential query search terms, comprising a first potential query search term and a second potential query search term, based upon the context (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900. Search entities are predetermined keywords that are representative of the search results.” Huang paragraph 0082); 
provide the first set of search results and the plurality of potential query search terms through the client device (“The search query formulated by the client device 104 and/or the one or 
responsive to receiving a selection of the first potential query search term of the plurality of potential query search terms, filtering the first set of search results based upon the first potential query search term to generate a filtered set of search results (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); and
provide the filtered set of search results through the client device (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082).
However Huang does not appear to explicitly disclose:
an image of an entity performing an activity; and 
wherein the evaluating comprises evaluating the image, utilizing image recognition, to identify the activity being performed in the image.
Zadeh teaches:
an image of an entity performing an activity (“This is also useful for analyzing and classifying Facebook.RTM. and photo album sites, e.g. for face or iris recognition, e.g. to identify, track, or classify people or objects,” Zadeh paragraph 1385; “In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, image of a person named Jim performing a running activity); and 

Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang to identify an action being performed by a subject of a photo as taught by Zadeh. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.

As to claim 16, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 20, Huang discloses a non-transitory computer readable medium comprising computer executable instructions that when executed by a processor perform (“The memory 108 includes one or more program modules 114 and program data 115. In the illustrated example, the program modules 114 include any number of application(s) 116 that are capable of, among other things, displaying 
evaluating an area of interest of a user interface of a client device, wherein the area of interest comprises an image of an entity (“In another embodiment, the client device 104 may initiate an image search based on a search gesture of the user 102. For example, the user 102 may note an image in an image processing application or a web page and want to perform a search related to the image,” Huang paragraph 0102; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the region of content or is part of the identified subject matter (e.g., a face, a landmark, a product, etc.). The client device 104 may then formulate a search query using the identified one or more objects and perform an image search for the user 102,” Huang paragraph 0104), wherein the evaluating comprises (i) evaluating the image to identify an identity of the entity in the image (“In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of the image that is defined by the region of content or is part of the identified subject matter (e.g., a face, a landmark, a product, etc.). The client device 104 may then formulate a search query using the identified one or more objects and perform an image search for the user 102,” Huang paragraph 0104) 
identifying context associated with the area of interest based upon the identity of the entity, wherein the context is based upon the image (“At block 1608, a search query may be formulated based upon the region of content defined by the search gesture. The search query may be based on the content within the region and, possibly, context information, which is relevant to a search. The context information may include content proximate to the region of content, a paragraph having a portion thereof within the region of content, a sentence having a portion thereof within the region of content, a title of a document having a portion of the document within the region of content, a uniform resource locator where the displayed content is located, an application identifier of an application used to display the displayed content, metadata associated with the displayed content, and/or a geographic location of the client device performing the search,” Huang paragraph 0113; “In other embodiments, the client device 104 may further include an image recognition module (not shown) which may identify one or more objects in the part of 
performing a search of content based upon the context (“At block 1610, a search using the search query may be automatically caused to be performed in response to completion of the search gesture,” Huang paragraph 0114) to identify a first set of search results (“At block 1612, search results are displayed on the display of the client device 104,” Huang paragraph 0114); 
identifying a plurality of potential query search terms, comprising a first potential query search term and a second potential query search term, based upon the context (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900. Search entities are predetermined keywords that are representative of the search results.” Huang paragraph 0082); 
providing the first set of search results and the plurality of potential query search terms through the client device (“The search query formulated by the client device 104 and/or the one or more search results 304 or 800 presented to the user 102 may include one or more search entities 900,” Huang paragraph 0082; Huang Figure 8 search entities in text box displayed alongside search results); 
responsive to receiving a selection of the first potential query search term of the plurality of potential query search terms, filtering the first set of search results based upon the first potential query search term to generate a filtered set of search results (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082); and
providing the filtered set of search results through the client device (“In the example of FIG. 9, the user 102 selects one of the search entities 900 in order to refocus the search results 800. In response thereto, the client device 104 may refine the search query in view of the selected search entity 900 by, for example, weighting the selected search entity more heavily or by searching within the search results 800 for results relevant to the selected search entity,” Huang paragraph 0082).

an image of an entity performing an activity; and 
(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image.
Zadeh teaches:
an image of an entity performing an activity (“This is also useful for analyzing and classifying Facebook.RTM. and photo album sites, e.g. for face or iris recognition, e.g. to identify, track, or classify people or objects,” Zadeh paragraph 1385; “In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, image of a person named Jim performing a running activity); and 
(ii) evaluating the image, utilizing image recognition, to identify the activity being performed in the image by the entity in the image (“In one embodiment, the system is used for recognition of face… recognizing posture, action, or pose (e.g. for mood, situation, or status analysis, e.g. resulting in the analysis that "Jim is running & he looks scared", or "RUNNING+SCARED" as attributes to JIM),” Zadeh paragraph 2617, identifying the context of the image by identifying the person in the image and the activity he/she is perfoming).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Huang to identify an action being performed by a subject of a photo as taught by Zadeh. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Mei et al. (US 20120294520 A1, hereinafter Mei).

claim 4, Huang as modified by Zadeh further discloses the method of claim 1, the providing the related content comprising: 
providing a second user interface comprising search results corresponding to related content (“FIG. 8 shows an example of the result of expanding the window including the one or more search results caused by the expansion gesture 700. As shown in FIG. 8, expanded search results 800 is displayed in a full window or full screen mode,” Huang paragraph 0081).
However neither Huang nor Zadeh appear to explicitly disclose responsive to a user selecting a search result for a related content item, displaying a third user interface comprising the related content item.
Mei teaches responsive to a user selecting a search result for a related content item, displaying a third user interface comprising the related content item (“The user may click on any of the search results to obtain detailed information,” Mei paragraph 0038).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to allow the user to view a page associated with a search result as taught by Mei. One would have been motivated to make such a combination so that the user could view more information about the page than what is provided in Huang’s search result preview, resulting in greater utility for the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of Lucovsky et al. (US 20070130126 A1, hereinafter Lucovsky).

As to claim 5, Huang as modified by Zadeh further discloses the method of claim 1, the identifying the content based upon a message (“For example, the user 102 may be reading an email using an email application. The user 102 may want to search certain information included in the email. The user 102 may then perform a search gesture to define a region of content including or substantially including the desired information to be searched in the email as described above. The client device 104 may then perform a search,” Huang paragraph 0101; “The presented content within the desktop 
However neither Huang nor Zadeh appear to explicitly disclose the identifying the context based upon a location of a sender of a message.
Lucovsky teaches the identifying the context based upon a location of a sender of a message (“As an example of refining search queries based on the users of the content creation application 218/235 or based on users to whom messages are addressed, consider the exemplary email message illustrated in FIG. 14. In email message 1400, the sender of the email message is informing the recipient of the email of a local restaurant (‘Cafe Del Sol’) at which they are to meet. To support this message, the sender has added search results 1460 from a local search engine that were selected from local results 1445. In implementations consistent with aspects of the invention, the search results may be based on search queries that were automatically refined to include references to the locations of the sender of the email message or the recipient of the email message. For example, local search result 1461 may link to a local search engine result web page that includes a map showing the location of the restaurant relative to the location of the recipient of the email message. The location of the email recipient may be known from information entered by the recipient when signing up for an email account if the recipient of the email message is using the same email platform as the sender,” Lucovsky paragraph 0087).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to use the location of a sender of a message to refine search queries as taught by Lucovsky. One would have been motivated to make such a combination so that more context information could be used for formulating search queries, thus resulting in search queries that are more focused for the user.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in .

As to claim 6, Huang as modified by Zadeh and Lucovsky discloses the method of claim 5, however neither Huang nor Zadeh nor Lucovsky appear to explicitly disclose the location of the sender of the message determined based upon an IP address associated with the sender.
Klassen teaches the location of the sender of the message determined based upon an IP address associated with the sender (“If the sender's contact information is not stored in the user's address book, then the location of the sender can be determined from the area code of the incoming telephone call or from the IP address of the incoming e-mail,” Klassen paragraph 0031).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to determine the location of a sender via his/her IP address as taught by Klassen. One would have been motivated to make such a combination so that there are more ways to determine a sender’s location thus allowing the sender location identification mechanism to be more robust.

As to claim 14, Huang as modified by Zadeh and Lucovsky discloses the method of claim 5, however neither Huang nor Zadeh nor Lucovsky appear to explicitly disclose the location of the sender of the message determined based upon an address book entry associated with at least one of the sender or recipient of the message.
Klassen teaches the location of the sender of the message determined based upon an address book entry associated with at least one of the sender or recipient of the message (“The sender's location can be determined by looking up the sender in the user's address book of contacts and correlating the particular e-mail address or telephone number with a particular work address or home address,” Klassen paragraph 0030).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to determine the location of a sender via his/her IP address as taught by Klassen. One would have been motivated to make such a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20130006957 A1, hereinafter Huang) in view of Zadeh et al. (US 20140201126 A1, hereinafter Zadeh) in further view of DuPue et al. (US 20090063448 A1, hereinafter DePue).

As to claim 8, Huang as modified by Zadeh discloses the method of claim 1, however neither Huang nor Zadeh appear to explicitly disclose the filtered set of search results comprising a local network search result.
DePue teaches the filtered set of search results comprising a local network search result (“The server search engine 125 may be designed to return search results across a local area network in addition to remote services and the internet. In some cases, a local search engine 114 may perform a search of local data stores 116 while a search query is sent to the server search engine 125 for local area network search results,” DePue paragraph 0042).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang to search local area networks in addition to the internet searches as taught by DePue. One would have been motivated to make such a combination because Huang’s gesture-based search techniques “may be used to search the Internet, local memory of the client device, or any other corpus of data.” (Huang paragraph 0036).

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. As to the arguments concerning claims 1, 15 and 20, they have been considered but are moot because the arguments do not apply to the newly cited Zadeh reference being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130298162 A1 to Cho et al. discloses a media system and method of providing recommended search term corresponding to an image where a user can select a portion of an image on a website to perform a search query based on the image..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171